Citation Nr: 1218151	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  10-00 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for residuals of a ventral hernia.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellar bursitis.

3.  Entitlement to an initial rating in excess of 10 percent for left knee patellar bursitis.

4.  Entitlement to an initial compensable rating for residuals of a fracture of the 5th phalanges, right toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's January 2010 Form 9, he requested a Board hearing at a local VA office before a member of the Board.  The RO then sent the Veteran a January 2010 letter essentially offering him an opportunity to appear before the Board via videoconference.  The record on appeal contains no such election by the Veteran; however, the Veteran was then scheduled for a videoconference hearing before a member of the Board for September 2011.  The associated VA notice letter to the Veteran indicated that by accepting the videoconference hearing, the Veteran had "waived" his right under the Board's regulations for an "in-person" hearing.  Shortly before the hearing, the Veteran submitted correspondence indicating that he would not be able to attend due to an occupational conflict.  He requested that his hearing be rescheduled.

The Veteran's representative also submitted an April 2012 statement in lieu of VA Form 646 which specified that the Veteran wanted a Travel Board hearing and not a videoconference hearing.  The representative indicated specifically that the Veteran did not wish to change his hearing request from a Travel Board hearing to a videoconference hearing pursuant to a telephone conversation with the Veteran dated April 5, 2012, as the Veteran was hospitalized at the time and travel could become an issue in the near future.  Therefore, on remand, the RO should schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a personal hearing before a traveling member of the Board of Veterans' Appeals sitting at the RO as soon as practicable.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


